 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made and entered into effective
as of February 20, 2006 by and between DIRT Motor Sports, Inc., a Delaware
corporation (“Employer”), and Robert Butcher, an individual residing at 215
Morningside Avenue, Daytona Beach, Florida, 32118 (“Employee”).
WITNESSETH:
     WHEREAS, Employer desires to employ Employee as provided herein, and
Employee desires to accept such employment pursuant to the terms of this
Agreement; and
     WHEREAS, Employee shall, as an employee of Employer, have access to
confidential information with respect to Employer and its affiliates;
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
     1. Employment. Employer hereby employs Employee, and Employee hereby
accepts employment with Employer, upon the terms and conditions hereinafter set
forth.
     2. Duties. Employee shall serve Employer as Executive Vice President and
Chief Marketing Officer of Employer, and shall perform the services, functions
and duties relating to sponsorship and business development, media, public
relations, licensing, brand marketing and event promotions (“Duties”), or
otherwise reasonably incident to Employee’s Duties, as may be designated from
time to time by the Chief Executive Officer of Employer (the “CEO”) or the Board
of Directors (“Board”). Employee shall report directly to the CEO. Employee
shall be based in Daytona Beach, Florida, but shall travel as reasonably
required by his duties under this Agreement. At the request of the Company, the
Employee may relocate, in his sole discretion. Employer shall pay all reasonable
moving expenses of Employee associated with such move if such relocation is
determined to be in the best interest of Employer.
     3. Term. Unless earlier terminated pursuant to Section 6, below, this
Agreement shall commence as of the date hereof (“Commencement Date”) and shall
end on the third (3rd) anniversary of the Commencement Date (“Initial Term”);
provided, however, that this Agreement shall automatically renew for an
additional one-year period at the end of the Initial Term and any additional
one- year term (“Renewal Term”), unless either party gives written notice of
such party’s termination to the other party at least ninety (90) days prior to
the end of the applicable term of this Agreement. As used herein, “Term” shall
mean the Initial Term and any additional Renewal Terms.

 



--------------------------------------------------------------------------------



 



     4. Compensation. As compensation for services rendered under this
Agreement, during the Term, Employee shall be entitled to receive the
compensation as provided in Exhibit A attached hereto.
     5. Expense Reimbursement. Employer shall reimburse Employee for all
reasonable and necessary out-of-pocket travel and other expenses incurred by
Employee in performance of his Duties as required under this Agreement. Employee
shall submit a statement of expenses and supporting documentation (“Expense
Reimbursement”) at the end of each calendar month during the Term of this
Agreement. Employer shall reimburse Employee for such expenses within thirty
(30) days of Employee’s submission of his Expense Reimbursement.
     6. Confidentiality.
          (a) Acknowledgment of Proprietary Interest. Employee recognizes the
proprietary interest of Employer and its affiliates in any Trade Secrets (as
hereinafter defined) of Employer and its affiliates. Employee acknowledges and
agrees that any and all Trade Secrets learned by Employee during the negotiation
and Term of this Agreement shall be and is the property of Employer and its
affiliates. Employer hereby acknowledges that Employee brings Motorsports and
sports industry experience and knowledge of plans, proposals, concepts, ideas
and materials relating to marketing and sales programs (“Employee Trade
Secrets”). Employer hereby acknowledges that such Employee Trade Secrets are and
shall be the property of the Employee and shall not be considered Employer’s
Trade Secrets. Employee further acknowledges and understands that his
unauthorized disclosure of any Trade Secrets may result in irreparable injury
and damage to Employer and its affiliates. As used herein, “Trade Secrets” means
all confidential and proprietary information of Employer and its affiliates, now
owned or hereafter acquired, including, without limitation, information derived
from reports, investigations, experiments, research, work in progress, drawings,
designs, plans, proposals, codes, marketing and sales programs, client lists,
client mailing lists, financial projections, cost summaries, pricing formula,
and all other concepts, ideas, materials, or information prepared or performed
for or by Employer or its affiliates and information related to the business,
products or sales of Employer or its affiliates, or any of their respective
customers, provided, however, that information known to Employee prior to the
Term of this Agreement and information which is in the public domain or which is
otherwise publicly available shall not constitute Trade Secrets for the purposes
of this Agreement.
          (b) Covenant Not-to-Divulge Trade Secrets. Employee acknowledges and
agrees that Employer and its affiliates are entitled to prevent the disclosure
of Trade Secrets. As a portion of the consideration for the employment of
Employee and for the compensation being paid to Employee by Employer, Employee
agrees at all times during the Term and thereafter, for so long as the same
remains a Trade Secret, to hold in strict confidence and not to use, disclose or
allow to be disclosed to any person, firm or corporation, other than to persons
engaged by Employer or its affiliates, except to further the business of
Employer and its affiliates, and not to use except in the

 



--------------------------------------------------------------------------------



 



pursuit of the business of Employer and its affiliates, the Trade Secrets,
without the prior written consent of Employer.
          (c) Return of Materials at Termination. In the event of any
termination or cessation of his employment with Employer, for any reason
whatsoever, Employee will promptly deliver to Employer all documents, data and
other tangible information pertaining to Trade Secrets. Employee shall not
retain any documents or other information, or any reproduction or excerpt
thereof, containing or pertaining to any Trade Secrets.
          (d) Competition During Employment. Employee agrees that during the
Term, he will not, directly or indirectly: (i) compete with Employer or its
affiliates by engaging in the business of the promotion or sanctioning of
motorsports racing on oval dirt surfaces (the “Business”); or (ii) act as an
officer, director, employee, consultant, shareholder, equity holder, advisor or
agent of any person or entity which is engaged in the Business in competition
with Employer; provided, however, that this Section 5(d) shall not prohibit
Employee or any of his affiliates from purchasing or holding an aggregate equity
interest of up to 1% in any publicly-traded company which is in competition with
Employer. Furthermore, Employee agrees that during the Term, he will not plan or
undertake to form or establish an organization or business engaged in the
Business.
          (e) Competition Following Employment. Employee agrees that for a
period of one (1) year after the termination or cessation of his employment from
Employer under Section 7 (a), (c), (d) or (f) of this Agreement, he will not
directly or indirectly: (i) compete with Employer or its affiliates by engaging
in the Business as defined herein; (ii) act as an officer, director, employee,
consultant, equity holder, lender, advisor or agent of any person or entity
which is in engaged in the Business; provided, however, that this Section 6(e)
shall not prohibit Employee or any of his affiliates from purchasing or holding
an aggregate equity interest of up to 1% in any publicly-traded company which is
in competition with Employer.
     7. Termination. Employee’s employment under this Agreement shall terminate
upon the occurrence of any of the following events (each, a “Termination
Event”):

  (a)   The expiration of the Term;     (b)   Employee’s death;     (c)  
Employee’s Excessive Absence (as hereinafter defined);     (d)   Written notice
to Employee from Employer of termination for Just Cause (as hereinafter
defined);     (e)   Written notice to Employee from Employer for termination for
any reason other than subparts (a), (b), (c), or (d);

 



--------------------------------------------------------------------------------



 



  (f)   Written notice to Employer from Employee of termination for any reason
other than Good Reason (as hereinafter defined); or     (g)   Written notice to
Employer from Employee of termination for Good Reason.

     In the event of the termination of Employee’s employment pursuant to (a),
(c),(d) or (f), then this Agreement shall terminate without further obligations
to Employee other than the payment of Employee’s Annual Salary and Incentive
Compensation, as further described in Exhibit A, earned by Employee as of, and
payable for the period prior to, the date of the Termination Event (“Accrued
Compensation”) and the timely payment of benefits Employee shall be entitled to
receive after the Termination Event under such plans, programs, practices and
policies as are applicable at the time of the Termination Event (“Other
Benefits”).
     In the event of the termination of Employee’s employment pursuant to
(b) above, Employee shall be entitled to receive all Accrued Compensation and
Other Benefits, and all options, restricted shares, and other incentive awards
held by Employee which are unvested as of the date of such termination shall
vest in full, and all restrictions thereon shall lapse in full.
     In the event of the termination of Employee’s employment pursuant to (e) or
(g) above, Employee shall be entitled to receive all Accrued Compensation and
Other Benefits, shall continue to receive the Annual Salary and Incentive
Compensation, and Employer shall continue benefits to Employee and Employee’s
eligible dependents at least equal to those which would have been provided to
them in accordance with Employer’s Welfare Plans provided for in Exhibit A or,
if more favorable to Employee, as in effect generally at any time thereafter
with respect to other Peer Executives and their eligible dependents, for the
remainder of the Term, or for a period of six (6) months after the Termination
Event, whichever is longer, as if no termination had occurred. In addition, all
options, restricted shares, and other incentive awards held by Employee which
are unvested as of the date of such termination shall vest in full, and all
restrictions thereon shall lapse in full. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 7 above shall survive any
termination, for whatever reason, of Employee’s employment under this Agreement.
For purposes of this Section 7 the following terms have the following meanings:
     “Good Reason” shall mean: (a) without the written consent of Employee, the
assignment to Employee of any duties inconsistent in any material respect with
Employee’s position (including status, offices, and titles) authority, duties or
responsibilities as in effect on the Effective Date, or any other action by
Employer which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by Employee; (b) a reduction by
Employer of Employee’s Annual Salary as in effect on the Effective Date or as
the same may be increased from time to time; (c) any breach by Employer of any
of the material terms of, or the failure to perform any material covenant

 



--------------------------------------------------------------------------------



 



contained in this Agreement, including, but not limited to, the failure by
Employer to fulfill all of its obligations as set forth on Exhibit A hereto, and
following written notice thereof from Employee to Employer, Employer does not
cure such breach or failure within thirty (30) days thereafter; provided,
however, that Employer will not be entitled to cure any such breach or failure
more than one time in any consecutive three month period; (d) Employer’s
requiring Employee, without his consent, to be based at, or to regularly work
from, any office or location other than in the Daytona Beach, Florida region; or
(e) Employee’s termination for any reason within ninety (90) days following a
Change in Control of Employer as defined in Exhibit A. Employee’s continued
employment shall not constitute consent to, or waiver of rights with respect to,
any circumstance constituting Good Reason hereunder.
     “Excessive Absence” of Employee shall mean his inability to perform his
essential duties under this Agreement due to unexcused absence (other than any
failure resulting from Employee’s incapacity due to physical or mental illness
or injury, and specifically excluding any failure by Employee, after reasonable
efforts, to meet performance expectations) for a continuous period of 60 days or
for 120 days out of a continuous period of 240 days.
     “Just Cause” shall mean (a) the willful and continued failure of Employee
to substantially perform his Duties under this Agreement (other than any failure
resulting from Employee’s incapacity due to physical or mental illness, and
specifically excluding any failure by Employee, after reasonable efforts, to
meet performance expectations), provided that Employee does not cure such
failure within thirty (30) days following written notice thereof from Employer
setting forth the specific grounds upon which Employer maintains a failure to
perform has arisen under this subsection; (b) the material breach by Employee of
any of the terms of this Agreement, or the willful and continued failure to
perform any material covenant contained in this Agreement, provided that
Employee does not cure such breach within thirty (30) days following written
notice from Employer setting forth the specific grounds upon which Employer
maintains a breach or failure to perform has occurred; or (c) Employee’s
conviction of felony under state or federal law involving dishonestly, fraud, or
malfeasance in the performance of his Duties. For the purposes of this
provision, no act or failure to act on the part of Employee shall be considered
“willful” unless it is done, or omitted to be done, by Employee in bad faith or
without the reasonable belief that Employee’s action or omission was in the best
interest of Employer. Any act or omission based upon authority given pursuant to
a resolution duly adopted by the Board of Directors or based upon the advice of
counsel for the Employer shall be conclusively determined to have been done, or
omitted to be done, by Employee in good faith and in the best interest of
Employer. The cessation of employment of Employee shall not be deemed to be for
Just Cause unless and until there shall have been delivered to Employee a copy
of a resolution duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board of the Company (excluding Employee, if
Employee is a member of the Board), finding that, in the good faith opinion of
such Board, Employee is guilty of the conduct described above, and specifying
the particulars thereof in detail. Such finding shall be effective to terminate
Employee’s employment for Just Cause only

 



--------------------------------------------------------------------------------



 



if Employee was provided reasonable notice of the proposed action and was given
an opportunity, together with counsel, to be heard by the Board.
     8. Remedies. Employee recognizes and acknowledges that in the event of any
default in, or breach of any of, the terms, conditions or provisions of this
Agreement (either actual or threatened) by Employee, Employer’s and its
affiliates remedies at law shall be inadequate. Accordingly, Employee agrees
that in such event, Employer and its affiliates shall have the right of specific
performance and/or injunctive relief in addition to any and all other remedies
and rights at law, in equity or provided herein, and such rights and remedies
shall be cumulative.
     9. Arbitration. Any claim or dispute arising under this Agreement shall be
subject to arbitration, and prior to commencing any court action, the parties
agree that they shall arbitrate all controversies. The arbitration shall be
conducted in Daytona Beach, Florida, in accordance with the Employment Dispute
Rules of the American Arbitration Association (“AAA”) (though the parties may
choose an arbitrator outside the AAA) and the Federal Arbitration Act, 9 U.S.C.
§1, et. seq. The arbitrator shall be authorized to award both liquidated and
actual damages, in addition to injunctive relief, but not punitive damages. The
arbitrator(s) may also award attorney’s fees and costs, without regard to any
restriction on the amount of such award under Florida or other applicable law.
Such an award shall be binding and conclusive upon the parties hereto, subject
to 9 U.S.C. §10. Each party shall have the right to have the award made the
judgment of a court of competent jurisdiction.
     10. Acknowledgments. Employer and Employee acknowledge and recognize that
the enforcement of any of the provisions set forth in Section 6 above will not
interfere with Employer’s Business or Employee’s ability to pursue a proper
livelihood. Employer and Employee recognize and agree that the enforcement of
this Agreement is necessary to ensure the preservation and continuity of the
business and good will of Employer and its affiliates and Employee’s livelihood.
     11. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by courier service, overnight delivery service or by
registered or certified mail, postage prepaid with return receipt requested, as
follows:

         
 
  If to Employer:   DIRT MotorSports, Inc.
 
      2500 McGee Drive, Suite 147
 
      Norman, OK 73072
 
      Attn: Chief Executive Officer
 
      Fax: (405) 360-5354

 



--------------------------------------------------------------------------------



 



         
 
  If to Employee:   Robert Butcher
 
      215 Morningside Avenue
 
      Daytona Beach, Florida 32218

     Notices delivered personally or by courier service or overnight delivery
shall be deemed communicated as of actual receipt and mailed notices shall be
deemed communicated as of three days after the date of mailing.
     12. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written between the parties hereto
with respect to the subject matter hereof. No modification or amendment of any
of the terms, conditions or provisions herein may be made otherwise than by
written agreement signed by the parties hereto.
     13. Governing Law and Venue. THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.
     14. Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of Employer and Employee, and
their respective heirs, personal representatives, successors and assigns.
Employer shall have the right to assign this Agreement to any affiliate or to
its successors or assigns. The terms “successors” and “assigns” shall include
any person, corporation, partnership or other entity that buys all or
substantially all of Employer’s assets or all of its stock, or with which
Employer merges or consolidates. The rights, duties or benefits to Employee
hereunder are personal to him, and no such right or benefit may be assigned by
Employee. The parties hereto acknowledge and agree that Employer’s affiliates
are third-party beneficiaries of the covenants and agreements of Employee set
forth in Section 5 above.
     15. Estate. If Employee dies prior to the payment of all sums owed, or to
be owed, to Employee pursuant to Section 4 above, then such sums, as they become
due, shall be paid to Employee’s estate.
     16. Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced to the fullest extent permitted by applicable law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any covenant is too broad to be enforced as written, it is the intent of each
of the parties that the court should reform such covenant to such narrower scope
as it determines enforceable.

 



--------------------------------------------------------------------------------



 



     17. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.
     18. Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     19. Costs. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.
     20. Affiliate. An “affiliate” of any party hereto shall mean any person
controlling, controlled by or under common control with such party.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, but only one of which need be produced.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  EMPLOYER   EMPLOYEE     DIRT MotorSports, Inc.   Robert
Butcher    
 
               
By:
  /s/ Paul A. Kruger   By:   /s/ Robert Butcher    
 
 
 
Name: Paul A. Kruger      
 
Robert Butcher    
 
  Title: Chief Executive Officer            

 



--------------------------------------------------------------------------------



 



EXHIBIT A

1.   Annual Salary: During the Term, Employer shall pay to Employee a base
salary at the rate of not less than ONE HUNDRED EIGHTY THOUSAND DOLLARS
($180,000) per year (“Annual Salary”), payable in equal monthly or more frequent
installments as are customary under Employer’s payroll practices from time to
time. The Board of Directors or the Compensation Committee of the Board of
Directors of the Employer shall review Employee’s Annual Salary annually and may
increase, but not decrease, Employee’s Annual Salary from year to year. The
annual review of Employee’s Annual Salary shall consider, among other things,
Employee’s own performance and the performance of Employer.

2.   Formulaic Incentive Compensation: Employee shall be entitled to no less
than fifteen percent (15%) of the Executive Incentive Compensation Pool, as
hereinafter described. The Board of Directors, in conjunction with and under the
advisement of Employer’s Executive Management Team, shall create and ratify an
Executive Incentive Compensation Plan no later than June 30, 2006 for FY 2006.
Should the Board of Directors not ratify such a plan by June 30, 2006, said
Employee shall be entitled to a bonus of $180,000 payable July 1, 2006. Should
the Board of Directors not ratify an Executive Incentive Compensation Plan by
December 1, 2006 and for every year after that an Executive Incentive
Compensation Plan is not ratified by December 1st of the same year, Employee
shall be entitled to a bonus of no less than two times his annual salary payable
January 1 of the following year.

3.   Discretionary Incentive Compensation: All compensation distributed through
this portion of the compensation plan shall be solely at the discretion of the
Board Compensation Committee as deemed appropriate, except, however, that the
Board Compensation Committee shall review the Employee eligibility for
discretionary bonuses at least once a year being December 1 of each year
(“Discretionary Bonus Review”). Employee’s Discretionary Bonus Review shall
always be preceded by a formal review by the CEO of Employee’s overall
performance for the period since the last review. The factors to be considered
are as follows:

  a.   Employee’s ability to execute against strategic business objectives    
b.   Leadership, work ethic, and the sum of intangible contributions to the
success of DIRT Motor Sports

    Employee shall be reviewed and awarded discretionary bonuses on an
independent basis, apart from other Officers in Employer, regardless of how
closely other aspects of their compensation may be tied. Discretionary bonuses
may come in the form of cash, grants, options, benefits, salary increases, or
other mediums as deemed appropriate by the Board Compensation Committee.

 



--------------------------------------------------------------------------------



 



4.   Welfare Benefit Plans. During the Employment Period, Employee and
Employee’s eligible dependents shall be eligible for participation in, and shall
receive all benefits under, the welfare benefit plans, practices, policies and
programs provided by Employer and/or its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(“Welfare Plans”) to the extent applicable generally to Peer Executives. The
Welfare Plans shall include, but not be limited to, full medical and dental
coverage for Employee and Employee’s eligible dependents to be provided at
Employer’s expense. Employer also shall reimburse Employee for the cost of a
full and complete annual executive physical examination each year during the
Term of the Agreement.

5.   Equipment: Employer shall provide Employee with office equipment, including
but not limited to a laptop computer, printer, and cellular phone/wireless PDA.

6.   Retirement: Employee shall be immediately eligible to participate in
Employer sponsored retirement plan as of the date of this Agreement. Employer
shall match Employee’s contributions up to 5% of gross compensation.

7.   Vacation: Employee shall accrue 1.5 days of vacation per month of
employment in addition to traditional holidays, shut down periods and/or
applicable sick/comp days. Unused vacation shall accumulate during the term of
the Agreement and shall be paid to Employee upon the termination of this
Agreement, for any reason, at Employee’s Annual Salary rate effective
immediately prior to the termination of this Agreement.

8.   Stock Options/Restricted Stock: Employee shall be entitled to receive
grants of stock options as may be determined by the Board of Director’s from
time to time in its sole discretion. Employer shall grant to Employee a five
year option to purchase 300,000 shares of the Employer’s common stock at an
exercise price of $3.75 per share (“Options”). Such Options shall become
exercisable as follows: 75,000 upon the effective date of this Agreement, 75,000
on the one year anniversary of this Agreement, 75,000 on the two year
anniversary of this Agreement and 75,000 on the three anniversary of this
Agreement. If the Employee is terminated or the Employment Agreement is not
renewed, for any reason, or if said Agreement otherwise expires, any of such
Options which have not vested as of the date of such termination shall become
vested in full and immediately exercisable for a sixty (60) day period after
such termination (or, in the event of Employee’s death or Excessive Absence,
exercisable for a period of one year after such termination) and shall expire
following such sixty (60) day period (or one year period, as the case may be).
Additionally, Employee shall be issued 150,000 shares of restricted common stock
(the “Restricted Shares”). Upon the mutual agreement of the parties hereto, the
Restricted Shares may be granted in the form of restricted stock units. The
Restricted Shares shall cliff vest upon the occurrence of the one of the
following events, whichever occurs first:

 



--------------------------------------------------------------------------------



 



a) an initial public offering of Employer;
(b) a Change in Control of Employer, described as follows:
(i) any person within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act or 1934, as amended (the “Exchange Act”), other than the Employer
(including its subsidiaries, directors or executive officers) has become the
beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act, of 50
percent or more of the combined voting power of Employer’s then outstanding
common stock or equivalent in voting power of any class or classes of Employer’s
outstanding securities ordinarily entitled to vote in elections of directors
(“voting securities”);
(ii) shares representing fifty (50%) percent or more of the combined voting
power of the Employer’s voting securities are purchased pursuant to a tender
offer or exchange offer (other than an offer by Employer or its subsidiaries or
affiliates);
(iii) as a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Employer before the Transaction shall cease to constitute
a majority of the Board of Directors of Employer or of any successor to
Employer;
(iv) Employer is merged or consolidated with another corporation and as a result
of such merger or consolidation less than fifty (50%) percent of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former shareholders of Employer, other than (A) any
party to such merger or consolidation, or (B) any affiliates of any such party;
or
(v) Employer transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of Employer, to another entity that is not wholly-owned by Employer. For
purposes of this Paragraph 8, the determination of what constitutes fifty (50%)
percent of the assets of Employer shall be made by the Board of Directors of the
Employer, as constituted immediately prior to the events that would constitute a
change of control if 50 percent of the Employer’s assets were transferred in
connection with such events, in its sole discretion;
(c) upon the discretion of the Board of Directors with Employee consent;
(d) upon termination of Employee’s employment under Section 7(a), (b), (e), or
(g) of this Agreement; or

 



--------------------------------------------------------------------------------



 



(e) January 1, 2009.
If Change in the Control of Employer, as described above, occurs, then all
shares identified in this paragraph 8 shall immediately vest upon the date of
such change. Employer shall file and provide to Employee all the necessary
paperwork as required for ownership of stock grants and restricted stock within
30-days of execution of this Agreement.

9.   Legal Fees Reimbursement. Employer agrees to reimburse Employee upon
receipt of written invoice, within thirty (30) days of execution of this
Agreement, for all costs, including legal fees, associated with the negotiation
and execution of this Agreement, such amount not to exceed Five Thousand Dollars
($5,000).

 